DETAILED ACTION
STATUS OF CLAIMS
This replies to the application filed 5/1/19. Claims 1-20 are reviewed below.  

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories (1 process, 9 machine, 16 article of manufacture). 
Step 2a
In light of the 7 January 2019 Patent Eligibility Guidance (PEG), the claims set forth Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The claims are directed to CERTAIN METHODS ORGANIZING HUMAN ACTIVITY (applying promotion to push payment).  Exemplary claim 1:
1. A computing device for applying merchant promotions to a push payment transaction, the computing device comprising a processor and a memory, the processor configured to: 

[Wingdings font/0xA2] receive a promotion request message, the promotion request message including a merchant ID and an initial push payment transaction amount, the promotion request message transmitted by a mobile device associated with a user, wherein the user has a user account with an originating institution; 

[Wingdings font/0xA2] retrieve, from the memory, a merchant promotion associated with a merchant identified by the merchant ID, wherein the memory includes a table associating merchant IDs with merchant promotions, and wherein the merchant has a merchant account at a receiving institution; 

[Wingdings font/0xA2] apply the retrieved merchant promotion to the initial push payment transaction amount to determine an updated transaction amount; 

[Wingdings font/0xA2] transmit a promotion response message to the mobile device, the promotion response message including the merchant ID and the updated transaction amount; 

[Wingdings font/0xA2] receive an authorization message from the mobile device, the authorization message authorizing the push payment transaction having the updated transaction amount; 

[Wingdings font/0xA2] initiate a transfer of funds in the updated transaction amount from the user account with the originating institution to the merchant account at the receiving institution.

Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In database, processor, memory, computing device, medium to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
Claim 2, 11, 18 describe data gathering and do not integrate the idea into a practical application or provide significantly more than the idea itself.
Claim 3, 12, 19 describe data gathering and do not integrate the idea into a practical application or provide significantly more than the idea itself.
Claim 4, 13, 20 describe a data lookup, data gathering and do not integrate the idea into a practical application or provide significantly more than the idea itself.
Claim 5, 14 are directed to the idea itself.

Claim 7-8, 17 describe electronic recordkeeping and the idea itself and do not integrate the idea into a practical application or provide significantly more than the idea itself.
Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to a mobile device, database, computing device which use generic elements, MPEP 2016.05(d). The Specification says any programmable system any computer program, any circuits or processor, any merchant, any other device that may hold payment, any card, any component, any device.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with these generic elements, which was already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer. Display (presentation) is mentioned 427 times includes display (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface (770 times at least p.1700-1707). 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the additional elements do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which generic devices are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 

					Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 1-4, 6-13, 15-20 are rejected under 35 USC 103 over Martinez (US PG PUB 20140025457) in view of McCaugh (US PG PUB 20160104155)
CLAIM 1, 9, 16
But for explicit promotion request message including a merchant identifier transmitted by a mobile device (McCaugh ¶ 17, 22, 31, 72, 97, Fig 3-4, ¶ 97, 143, 145, 162, 167, 173 Fig 3-5 and corresponding text), Martinez shows the claim.
In Martinez, promotion request message including merchant identifier, amount, wallet ID, are sent to processor to find a deal (¶ 24, 26, 31).
[Wingdings font/0xA2] receive a promotion request message, the promotion request message including a merchant ID and an initial push payment transaction amount, the promotion request message transmitted by a mobile device associated with a user, wherein the user has a user account with an originating institution
Martinez user visits location of a merchant and wants to find a deal of merchant, processor gets promotion request (¶ 1, 4-5, 22-27, 38, 48) applies it to transaction, Fig 1, 6, 9-10
McCaugh
But for explicit promotion request message including a merchant identifier transmitted by a mobile device (McCaugh ¶ 17, 22, 31, 72, 97, Fig 3-4, ¶ 86 97, 143, 145, 162, 167, 173 Fig 3-5 and corresponding text ), Martinez shows claim.
The point of a deal is to match halves of a relationship. Martinez and McCaugh are analogous prior art, both push systems where deal or coupon is applied to purchase. Martinez starts its deal search with a wallet identifier (buy side). One can use start with the code of buyer or seller; Martinez starts with wallet identifier while McCaugh starts with seller code. Martinez is a push system where mobile requests a deal suitable to mobile user. It would have been obvious looking at Martinez to search the works of colleagues and find McCaugh which is another push system where mobile user scans seller’s POS code and use this to find a deal and apply a deal when user visits a location (Martinez ¶ 25). 
[Wingdings font/0xA2] retrieve, from the memory, a merchant promotion associated with a merchant identified by the merchant ID, wherein the memory includes a table associating merchant IDs with merchant promotions, and wherein the merchant has a merchant account at a receiving institution 
Martinez retrieves merchant promotions at least ¶ 23-29, 32-34, 37-50 Fig 6
Martinez at least ¶ 48-49, 53
Also McCaugh ¶ 17, 22, 72-73, 79, 83, 90-91, 97, Fig 3-6
[Wingdings font/0xA2] apply the retrieved merchant promotion to the initial push payment transaction amount to determine an updated transaction amount 
Martinez at least ¶ 27, 41-42, 48-50, ¶ 5 Fig 9-10
Also McCaugh at least ¶ 22 Fig 3, 5, ¶ 142-146 ¶ 143 145 151 161 167 173-74 Fig 3-5 and corresponding text 
[Wingdings font/0xA2] transmit a promotion response message to the mobile device, the promotion response message including the merchant ID and the updated transaction amount 
Martinez at least ¶ 48-49 
[Wingdings font/0xA2] receive an authorization message from the mobile device, the authorization message authorizing the push payment transaction having the updated transaction amount 
Martinez at least ¶ 35, 37-43, 49, 69, Fig 6 and corresponding text 
[Wingdings font/0xA2] initiate a transfer of funds in the updated transaction amount from the user account with the originating institution to the merchant account at the receiving institution 
Martinez at least ¶ 27, 29, 37-50
Also see McCaugh at least ¶ 142-146 150-151 Fig 3-5 and corresponding text 	

CLAIM 2, 11, 18
Martinez/Jain/Randle show the limitations above 2. The computing device of claim 1, wherein the processor is further configured to
[Wingdings font/0xA2] receive a merchant record from at least one of the receiving institution and the merchant, the merchant record including the merchant ID associated with the merchant, a current merchant location, and a current merchant promotion associated with the merchant 
Martinez ¶ 1-2, 23-25, 26-28, 31, 37-38 and not explicit is location but see McCaugh ¶ 17, 72, 86, location of a merchant 97, 143, 145, 162, 167, 173 Fig 3-5 and corresponding text
CLAIM 3, 12, 193. The computing device of claim 1, wherein the processor is further configured to:
[Wingdings font/0xA2] receive an information request message from the mobile device, the information request message including the merchant ID 
Martinez at least ¶ 23-25, 26-28 information request message
Also in McCaugh ¶ 17, 72, 97, Fig 3-4, ¶ 86, 97, 143, 145, 162, 167, 173 Fig 3-5

[Wingdings font/0xA2] transmit an information response message to the mobile device, the information response message including (Martinez ¶ 23-25, 47-48) at least one of a current merchant location and a current   merchant promotion (Martinez ¶ 1-2, 23-25, 47-48) associated with the merchant having the merchant ID 
McCaugh ¶ 17, 72, 97, Fig 3-4, ¶ 97, 143, 145, 162, 167, 173

CLAIM 4, 13, 204. The computing device of claim 3, wherein the processor is further configured to:
[Wingdings font/0xA2] parse the merchant ID from the information request message 
Martinez ¶ 1-2, 23-27, 47-50 via merchant ID, looks up promo ¶ 23 but not explicit is word ‘parse’
McCaugh ¶ 31, 34, 36, 83, 110, 111 parse

[Wingdings font/0xA2] query the memory for a merchant record associated with the merchant ID to identify the at least one of the current merchant location and the current merchant promotion 
Martinez ¶ 1-2, 23-27, 47-50 as well as McCaugh shows query memory for a merchant record to ID location or promotion ¶ 17, 72, 97, Fig 3-6 and corresponding text 

	It would have been obvious to combine Martinez and McCaugh to parse as in McCaugh (McCaugh ¶ 31, 34, 36, 83, 110, 111) a merchant ID (each of Martinez and McCaugh) to meet the need of Martinez (and McCaugh) to look up a promotion (Martinez ¶ 1-2).

CLAIM 6, 156. The computing device of claim 5, wherein the processor is further configured to
[Wingdings font/0xA2] transmit the approval message to the mobile device 
Martinez at least ¶ 48-55 and McCaugh at least ¶ 124
CLAIM 7, 10, 177. The computing device of claim 1, wherein the processor is further configured to:
[Wingdings font/0xA2] receive a confirmation message 
Martinez at least ¶ 43, 48-55 and McCaugh at least ¶ 124
[Wingdings font/0xA2] transmit the confirmation message to the mobile device, wherein the confirmation message includes confirmation that the push payment transaction was successful 
Martinez at least ¶ 43, 48-55 and McCaugh at least ¶ 124

CLAIM 88. The computing device of claim 7, wherein the processor is configured to
[Wingdings font/0xA2] receive the confirmation message from at least one of receiving institution, originating institution, a payment processing network and the mobile device 
Martinez at least ¶ 48-55 and McCaugh at least ¶ 124


Claims 5, 14 are rejected under 35 USC 103 over Martinez/McCaugh in view of Meaney US PG PUB 20180039972CLAIM 5, 14
5. The computing device of claim 1, wherein the processor is configured to
[Wingdings font/0xA2] receive an approval message from the originating institution, the approval message including at least one of an approval or a rejection, 
Martinez ¶ 48-55 and Martinez incorporated 61/605,588 ¶ 40
[Wingdings font/0xA2] the approval associated with the originating institution determining that the user account has sufficient funds to complete the push payment transaction, and 
Meaney US 20180039972 ¶ 7, 11
[Wingdings font/0xA2] the rejection associated with the originating institution declining the push payment transaction  

CONCLUSION
Pertinent prior art cited but not relied upon
Thomas US PG PUB 20110276479

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681